         Case 1:17-md-02800-TWT Document 873 Filed 11/14/19 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

  IN RE EQUIFAX, INC., CUSTOMER                     MDL DOCKET NO. 2800
  DATA SECURITY BREACH                              1:17-md-2800-TWT
  LITIGATION
                                                    ALL CASES

                                             ORDER


        This is an MDL proceeding arising out of the Equifax data breach. It is

before the Court on the pro se Plaintiff Shiyang Huang’s Motion to Telephonically

Appear at Fairness Hearing [Doc. 852]. The Court will consider the Plaintiff’s

Objections and has a limited time to hear from anyone at the fairness hearing. The

pro se Plaintiff Shiyang Huang’s Motion to Telephonically Appear at Fairness

Hearing [Doc. 852] is DENIED.

        SO ORDERED, this 14 day of November, 2019.


                                         /s/Thomas W. Thrash
                                         THOMAS W. THRASH, JR.
                                         United States District Judge




T:\ORDERS\17\IN RE EQUIFAX\APPEAR.DOCX
